Mr. Justice del Toro
delivered the opinion of the court.
Ramón Vélez and Julián Rivera were charged with the commission of the following act:
“They maliciously and fraudulently engaged in the distillation of alcohol during the three month from April to June, 1919, without having obtained the corresponding internal-revenue license required by section 17 of the Internal Revenue Law in force.”
They were found guilty of having violated the said law.
An appeal having been taken from that judgment, the Fiscal of this court moved for its reversal on the ground that the facts alleged in the information did not constitute *901tlie violation charged, inasmuch as it is not alleged that the defendants distilled or manufactured the alcohol for medicinal, sacramental, industrial or scientific purposes, the violation being rather of section 2 of the Jones Act, of which class of cases neither the municipal or the district court has jurisdiction, in accordance with the doctrine laid down by this court in the case of People v. Torres, ante, page 783.
The question is not new. On July 30, 1920, a case similar to the present, People v. Fernández, ante, page 791, was decided by this court in the sense indicated by the Fiscal.
For this reason the judgment appealed from must be reversed and the defendants discharged.

Reversed.

Chief Justice Hernandez and Justices Wolf, Aldrey and Hutchison concurred.